DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-31 of copending Application No. 16/465,667 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘667 application fall within the scope of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-24, 34, 35 and 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,258,315 to Araki et al (Araki et al) in view of Maggoli et al.  Araki et al teaches, in the embodiment of figure 1 for example, a cooling plate (1) with an inner face (5) comprising ribs (the further extending portions) and grooves (the interior portions) in a parallel configuration with extending extremities, where the ribs include a housing including a wear resistant material (3)  which can be of any desired heat resistant material but preferably steel or cast iron, but allowing for the use of known ceramics such as silicon carbide (see  col. 5 lines 50-60 for example) showing all aspects of instant claims 19, 20 and 37 except the use of copper as the cooling body material. Maggoli et al teaches that at the time the invention was filed, it was known in the art to employ any of copper, copper alloys for the construction of cooling plates for a blast furnace where ribs include wear resisting inserts (see paragraph [0031] for .
With respect to claims 20-24, the member (3) of Araki et al may be of steel or cast iron and is located in a slot or hole as a bolt, which would be screwed in place.
With respect to claim 34, while Araki et al does not teach ribs of differing heights, the ribs of Araki et al operate in substantially the same manner with substantially the same stated results as those instantly claimed. It has been held that where no operative difference is established, motivation to alter the size or shape of a component shown by the prior art, would have been a modification obvious to one of ordinary skill in the art. See MPEP 2144.04 IV A and B. In the instant case, motivation to alter the size of the ribs of Araki et al to any other equally useful size or shape would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claims 25-33 and 36 all contain allowable subject matter and would be in condition for allowance with the obviation of the instant double patenting rejection at least because none of the cited or applied prior art show or fairly suggest the use of the multilayer protrusions required by independent claim 25.
Response to Arguments
Applicant's arguments filed on 2/24/2021 have been fully considered but they are not fully persuasive. Initially, it is noted that Applicant’s amendments to the claims filed on 2/24/2021 are sufficient to overcome both the previous rejections of claims 19-37 under 35 USC 112(b) and the rejection  of claims 19-22, 27, 35 and 37 under 35 USC 102(a)(1). These rejections have been withdrawn.
However, Applicant’s argument that Araki does not teach ribs extending away from a copper body with a housing between extremities of the ribs is not persuasive since as shown in figure 1 of Araki for example, Araki includes filled grooves (5) (the instant claims do not restrict the filling or the grooves with a refractory) with ribs between the grooves where the ribs include a housing filled with a wear resistant member (3).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243.  The examiner can normally be reached on Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk